Citation Nr: 0503209	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  92-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The veteran had four periods of active duty.  He served in 
the United States Army from November 1967 to November 1969, 
and from July 1970 to July 1973.  He served in the United 
States Navy from February 1976 to January 1978, and from 
April 1978 to June 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board denied the veteran's claim of entitlement to 
service connection for psychiatric disability, including 
PTSD, by decision dated in January 1998.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the January 1998 Board 
decision and remanded the matter to the Board for further 
action.  The Board remanded the case to the RO in January 
1999 for further development.  It was returned to the Board 
in August 2001.  

In a decision dated in June 2002, the Board again denied the 
claim.  Once again, the Court vacated the Board's decision 
and remanded the matter to the Board for further action.  The 
Court did not retain jurisdiction over this matter.  In April 
2004, the Board again remanded the case to the RO for further 
development.  It has now been returned to the Board for 
further appellate review.  



FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the veteran's 
appeal have been accomplished.

2.  The veteran did not engage in combat with the enemy and 
there is no credible evidence corroborating a stressor upon 
which a diagnosis of PTSD is based.

3.  The veteran does not have PTSD.

4.  No other currently present, chronic, acquired psychiatric 
disorder was present during service; a psychosis was not 
manifested within one year of the veteran's discharge from 
service; and no currently present, chronic, acquired 
psychiatric disorder is otherwise etiologically related to 
service.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by active duty, and the incurrence or 
aggravation of a psychosis during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1992-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Personality disorders are not diseases or injuries for 
compensation purposes.  38 C.F.R. § 3.303(c).

During the pendency of this appeal, 38 C.F.R. § 3.304(f) 
pertaining to PTSD was amended, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (1999).  The amended regulation 
provides that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001-04).  A subsequent amendment of this 
regulation, effective March7, 2002, pertained only to PTSD 
claims based upon personal assaults.  

Under the former criteria, 38 C.F.R. § 3.304(f) (1998) 
provided that entitlement to service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition with credible supporting evidence that the 
claimed in-service stressor actually occurred and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
amendment reflects revisions to the criteria for diagnosing 
PTSD as made by the American Psychiatric Association in the 
Diagnostic and Statistical Manual of Mental Disorders (DSM).  
VA regulations in effect at the time of the veteran's initial 
claim referred to DSM-III/III-R.  The current revised VA 
regulations address the updated diagnostic criteria for PTSD 
in DSM-IV, which are more liberal than the DSM-III/III-R 
criteria.

The criteria set forth in DSM IV for the diagnosis of PTSD 
are as follows:

Criterion A.  The person has been exposed to a traumatic 
event in which both of the following were present:  

1.	The person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of self or others.
2.	The person's response involved intense fear, 
helplessness, or horror. 

Criterion B:  The traumatic event is persistently re-
experienced in one (or more) of the following ways:  

1.	Recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions. 
2.	Recurrent distressing dreams of the event.
3.	Acting or feeling as if the traumatic event 
were recurring (includes a sense of reliving 
the experience, illusions, hallucinations, and 
dissociative flashback episodes, including 
those that occur on awakening or when 
intoxicated).
4.	Intense psychological distress at exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.  
5.	Physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.   

Criterion C:  Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following:  

1.	Efforts to avoid thoughts, feelings, or 
conversations associated with the trauma.
2.	Efforts to avoid activities, places, or people 
that arouse recollections of the trauma.
3.	Inability to recall an important aspect of the 
trauma.
4.	Markedly diminished interest or participation 
in significant activities.
5.	Feeling of detachment or estrangement from 
others.
6.	Restricted range of affect (e.g., unable to 
have loving feelings).  
7.	Sense of a foreshortened future (e.g., does 
not expect to have a 
career, marriage, children, or a normal life 
span).

Criterion D:  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or more) of 
the following: 

1.	Difficulty falling or staying asleep.
2.	Irritability or outbursts of anger.
3.	Difficulty concentrating.
4.	Hypervigilance.
5.	Exaggerated startle response.

Criterion E:  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than one month. 

Criterion F:  The disturbance causes clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2001); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and would 
not apply to veterans who served in a general "combat area" 
or "combat zone" but did not themselves engage in combat 
with the enemy.  VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6256, 6258 (2000).  VAOPGCPREC 12-
99 continues to state that no single item of evidence will be 
determinative of the combat issue, but that VA will have to 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence and to apply the benefit-
of-the-doubt standard if the evidence is in equipoise.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996);  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Corroborating evidence is not limited to service department 
records.  Cohen v. Brown, 10 Vet. App. 128, 142-3 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated in May 2001 and May 2004.  
In these letters, the RO specifically informed the appellant 
of the current status of his claim and of the evidence 
already of record in support of the claim, and of what the 
evidence must show in order to support the claim.  The 
appellant was also asked to inform the RO of any additional 
evidence or information which he though would support his 
claim, so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, since the veteran was informed 
of the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the veteran was essentially on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and the RO 
has obtained extensive service, VA and private records 
identified by the veteran as probative of his claim.  The 
National Personnel Records Center (NPRC) has indicated that 
all available service medical records pertinent to the 
veteran have been forwarded to VA.  The RO has specifically 
notified the veteran as to the unavailability of in-service 
clinical records pertinent to psychiatric treatment and/or 
diagnosis, such as those cited by his attorney from December 
1971, and has afforded him an opportunity to provide such.  
The RO has also undertaken verification of the veteran's 
alleged stressors and has received responses from official 
sources pertinent to the veteran's allegations.  Further, 
because the veteran lacks credibility, there is no reasonable 
possibility that further development of the record relevant 
to his claimed stressors could substantiate the claim.  

The record in this case currently fills six large volumes and 
includes all conceivably available evidence pertinent to the 
claim.  The appellant most recently submitted new evidence in 
support of the claim in May 2004.  Neither the veteran nor 
his attorney has identified any additional existing evidence 
which could be obtained to substantiate the present claim, 
and the Board is also unaware of any such evidence.  The 
record in this case appears to be complete.  The Board 
further emphasizes that the claims files contain sufficient 
medical evidence, to include multiple opinions relevant to 
the existence and etiology of a psychiatric disability, to 
decide the claim.  In her May 2004 legal argument, the 
appellant's attorney has alternatively requested yet another 
remand of this appeal to the RO in order to obtain an 
additional VA examination of the appellant based upon 
stressors deemed by VA to be confirmed.  The Board does not 
believe that such further evidentiary development is 
warranted in this case, because the Board has determined that 
the veteran did not engage in combat with the enemy and was 
not subjected to any of the alleged stressors upon which the 
veteran's claim is based.  Consequently, there is no 
reasonable possibility that such an examination would 
substantiate the veteran's claim.

In sum, the Board is also satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in January 1992, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated on a de novo basis in October 2004 after the 
final VCAA letter was issued in May 2004 to which the 
appellant responded in that same month.  There is no 
indication or reason to believe that that the ultimate 
decision of the RO on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

Analysis

The veteran's attorney argues that the Board is bound by 
prior "determinations" as to the veteran's combat status 
and the existence of an unequivocal diagnosis of PTSD.  She 
cites the November 2000, supplemental statement of the case, 
in which the RO cited from a VA examination report that 
included a note that "[t]he veteran reports, and his claims 
file confirms, that he served in combat in Vietnam and was 
subject to incoming hostile and friendly fire."  The RO was, 
in that instance, merely documenting a notation made in the 
context of a VA examination report and doing so for the 
purpose of advising the veteran as to the evidence 
considered.  The RO was not engaging in final decision making 
or purporting to establish the veteran as a combat veteran 
warranting application of regulatory presumptions.  The 
attorney also cites to statements made in the September 1998 
Joint Motion for Remand, which appears to have been prepared 
by the attorney and which the VA representative merely 
signed.  The statement from page 4 of the Joint Motion, to 
the effect that "the evidence in the ROA relating to the 
veteran's status as a combat veteran is undisputed and 
entirely in his favor," is a quote from a Court decision in 
the appeal of another veteran in another case.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  This statement has no 
factual application to the present appeal.  

In any case, any determinations made by the RO or even by the 
VA General Counsel (in anything other than a precedent 
opinion) relevant to the PTSD matter are not final and 
binding, but, rather, remain the subject of the instant 
appeal before the Board.  The Board thus has the authority 
and the responsibility of a de novo review of the merits of 
the veteran's claim under applicable laws and regulations, to 
include the determination as to whether he engaged in combat.  
See 38 C.F.R. § 20.101.  The Board notes that the attorney 
has cited to no legal authority for the proposition that 
these peripheral statements in the record are binding on all 
subsequent VA adjudications of this appeal, and the Board is 
likewise unaware of any legal authority for this position.  

In her March 2002 and May 2004 arguments, the private 
attorney asserts that the Board, in its January 1998 
decision, established as a binding determination that the 
veteran had a clear and unequivocal diagnosis of PTSD for VA 
purposes.  She cites the January 13, 1998, Board decision at 
page 27 as stating, "the veteran has on many occasions been 
reported to have PTSD, and these diagnoses have been clear 
and unequivocal, meeting the first PTSD-service connection 
element under 38 C.F.R. § 3.304(f)."  She argues that the 
Board and RO are now bound by such finding pursuant to the 
law-of-the-case doctrine and cites Johnson v. Brown, 
7 Vet. App. 25, 26 (1994).  She also emphasizes that 
additional records now confirm the veteran to have a 
diagnosis of PTSD.  She asserts that even if the veteran does 
not currently have a diagnosis of PTSD, the past finding of 
such diagnosis could not be nullified.  In response, the 
Board notes that the January 1998 Board decision was vacated 
by the Court, and thus has no binding effect in this claim.  

The veteran's attorney also cites the Joint Motions for 
Remand as establishing the fact of the veteran's combat 
status and/or establishing a diagnosis of PTSD.  She asserts 
that the Secretary agreed to the veteran's combat status 
insofar as the first Joint Motion included citation to 
Gaines, supra, in which case it was noted, "the veteran's 
status as a combat veteran is undisputed and entirely in his 
favor,"  (emphasis in the Joint Motion), and asserted the 
veteran's case was similar to the Gaines case.  As noted 
above, this assertion by the Court in another veteran's case 
has no factual application to the present appeal.  

The Board acknowledges that where a case is addressed by an 
appellate court, remanded, then returned to the appellate 
court, the "law-of-the-case" doctrine operates to preclude 
reconsideration of identical issues.  Johnson (Anne) v. 
Brown, 7 Vet. App. 25, 26-27 (1994) (per curiam order); see 
also Browder v. Brown, 5 Vet. App. 268, 270 (1993) (once a 
matter has been decided by an appellate court, the lower 
tribunal "is without power to do anything which is contrary 
to either the letter or spirit of the mandate construed in 
light of the opinion of the court deciding the case." 
(quoting City of Cleveland v. Federal Power Commission, 561 
F.2d 344, 346 (D.C. Cir. 1977)).  However, the law-of-the-
case doctrine applies only to issues actually determined by 
the appellate court.  Exxon Corp. v. U.S., 931 F.2d 874, 877 
(Fed. Cir. 1991).  

The first Joint Motion for Remand cited by the veteran's 
attorney in essence set out arguments that the Board was 
required to consider certain statements and other evidence of 
record under the benefit of the doubt rule to determine if 
the veteran had engaged in combat, and that the Board was 
also required to consider and provide adequate reasons and 
bases concerning medical evidence diagnosing PTSD.  The Court 
Order granting such motion did not determine whether the 
veteran engaged in combat with the enemy, nor did it 
determine whether the veteran has a diagnosis of PTSD.  
Rather, the Court's Order granted the Joint Motion for Remand 
requesting a return of the case to the Board for development 
action and reconsideration of the merits of the veteran's 
claim, specifically for reconsideration of the questions as 
to combat status and the existence and sufficiency of a 
diagnosis of PTSD.  The second Joint Motion pertained only to 
the VCAA, and the Court Order of August 2003 merely remanded 
this case for further explanation of the Board's reasons and 
bases for concluding the VCAA has been satisfied, and this 
discussion has been set forth above.  Thus, the law-of-the-
case doctrine is not for application and the Board will 
herein determine the credibility, weight and probative value 
of the evidence of record.

Relevant to the merits of the case, the veteran had four 
periods of active duty.  He served in the United States Army 
from November 1967 to November 1969, during which time he was 
stationed in the United States and in Germany.  His military 
occupational specialty (MOS) was armor intelligence.  The 
veteran also served in the Army from July 1970 to July 1973, 
to include six months and 27 days of service in the Republic 
of Vietnam from October 1971 to April 1972.  His MOS was 
armor reconnaissance specialist.  Documentation reflects 
receipt of the Expert Rifleman's Badge, the Vietnam Campaign 
Medal with 60 Device, the Vietnam Service Medal and one 
Overseas bar.  Service personnel records reflect that from 
October 7, 1971, to January 15, 1972, the veteran was 
assigned to Company D, First Battalion, 22nd Infantry, and 
that from January 16, 1972, he was assigned to F Troop, 2nd 
Squadron, 11th Armored Cavalry Regiment, until March 12, 
1972, when he was assigned to Company B, 1st Battalion, 12th 
Cavalry, 3rd Brigade (Separate), 1st Cavalry Division 
(Airmobile).  He was involved in an unnamed campaign in 
December 1971, and he left Vietnam enroute to the U.S. on 
April 27, 1972.

The veteran was in the Army National Guard from January 1974 
to June 1975.  The veteran then served on active duty in the 
United States Navy from February 1976 to January 1978, to 
include over one year of service overseas during that 
peacetime period; his MOS was the equivalent of a civilian 
bookbinder.  Documentation from that service period indicates 
receipt of two Navy "E" Ribbons and a Meritorious Unit 
Commendation.  He also served in the Navy as a lithographer 
from April 1978 to June 1980; he was stationed at that time 
in the United States.  

Service medical records are associated with the claims file 
for each of the veteran's periods of active duty.  

In December 1971 the veteran was evaluated and treated for a 
right ankle fracture at the Tuy Hoa Dispensary; he first 
appeared December 10, 1971.  In a December 27, 1971, entry, 
it was noted that psychiatric evaluation had been conducted 
and showed the veteran to have a situational reaction; the 
word "anxiety" was crossed out in front of "situational 
reaction."  Entries show the veteran was qualified for 
return to duty with limitations based on a physical profile 
for his right ankle fracture.  He was prohibited from 
crawling, stooping, running, jumping, and prolonged standing 
or marching, and noted to require the use of crutches.  The 
profile indicates the veteran was to be medically assessed 
February 1, 1972.  A Health Record-Abstract of Service shows 
the veteran was stationed with F Troop from January 16, 1972, 
to March 17, 1972.  Notes dated January 17 and 
January 28, 1972, indicate the veteran's right ankle was 
still casted.  On a March 24, 1972, consultation sheet, it 
was  requested that the veteran be evaluated for his profile 
for bush duty.  A note dated March 25, 1972, indicates that 
the cast fell off in February and that he had had little pain 
until a re-injury.  

A report of medical examination for separation from service 
in June 1973 indicates that his psychiatric status was 
normal.  On the accompanying report of medical history, the 
veteran denied treatment for a mental condition and denied 
having or having had trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  In a 
statement of medical condition signed in July 1973, the 
veteran reported there had been no change in his medical 
condition.  His head, face and scalp were also evaluated as 
normal at that time, with note only of an ankle fracture, 
without complications.  

On the reports of medical history completed in January 1976 
and April 1978, the veteran denied having been treated for a 
mental condition.  He also denied having or having had 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort in connection with medical history 
reports completed in January 1976 and in January and April 
1978.  On the 1978 reports, the veteran's head, face and 
scalp were noted to be normal.  

Service records note the veteran's alcohol abuse history and 
receipt of in-service treatment for it.  In connection with 
hospitalization from January to February 1979, the veteran 
was diagnosed with alcoholism and an antisocial personality.  
Service personnel records indicate the veteran was charged 
with military offenses in November 1979 for drinking while on 
duty and being disrespectful to his superior officer, and in 
December 1979 for being intoxicated while on duty.  

Reports of medical examination dated in April 1978 and May 
1980 are negative for note of any diagnosed psychiatric 
disorder.  The veteran's head, face and scalp were evaluated 
as normal.  

The veteran has alleged that his second period of duty, 
during which time he was stationed in Vietnam and served as 
an enlisted man, was combat duty.  Examples of specifically 
reported combat-type stressors are as follows.  At his May 
1989 hearing, the veteran reported he had had a nervous 
breakdown in service when a friend of his was hit with a 
grenade thrown from an overhead chopper on ambush patrol.  He 
was unable to remember the friend's name but indicated he was 
from Jackson, Mississippi.  He indicated that he was on 
patrol every night and stated that he had not received the 
Combat Infantryman's Badge due to the short term of his 
service in the unit.  In September 1994, the veteran 
indicated he had taken his Vietnam hospital records out of 
his service medical records, and had given them, along with 
his Purple Heart orders, to a Navy psychiatrist.  There is 
absolutely no independent corroboration for this assertion by 
the veteran, which is inherently implausible.  

In various statements made throughout the appeal the 
appellant has also reported having arrived in Vietnam in 
October 1971 and standing guard at an Air Force base at Tuy 
Hoa.  He reported being assigned to the 1/22 Infantry 
Division, receiving many incoming mortar rounds and being on 
red alert 24 hours a day.  He reported spending the last week 
in Vietnam on bunker guard duty, when he killed six or seven 
Vietnamese children.  He also reported that on 
December 23, 1971, he was on an ambush patrol walking next to 
a friend who stepped on a land mine and was killed.  He has 
alternately reported that this individual was killed when a 
grenade was dropped from the sky.  He indicated he himself 
received a shrapnel wound at that time, resulting in organic 
brain syndrome.  He also reported that he had a nervous 
breakdown and was hospitalized from December 23, 1971, to 
January 28, 1972.  He reported receipt of a Purple Heart and 
a Combat Infantryman Badge.  The veteran further reported 
that in February 1972 he was on ambush patrol and his unit 
went into a village where there were Viet Cong.  He reported 
deaths of members in his unit as well as enemy deaths.  He 
has made no allegations of combat status for his other 
periods of service.  

In a February 1996 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (then the U.S. Army & 
Joint Services Environmental Support Group reported that it 
had been unable to document attacks at Tuy Hoa or at Phu Loi, 
the base camp locations for the veteran's units during his 
Vietnam tour, nor was there sufficient detail, such as full 
names of casualties and locations of the incidents to provide 
research concerning specific combat incidents and casualties, 
including the veteran's friend.  In April 1999, the RO 
received weekly unit histories for the 11th Armored Cavalry 
Regiment showing that regiment to have been involved in 
reconnaissance operations to include ambushes in January and 
February 1972, with enemy killed in action in February 1972, 
but no U.S. soldiers in F Troop killed in action at that 
time.  These records extended only to February 26, 1972.  No 
official source has confirmed the veteran's receipt of any 
awards or decorations indicative of combat.  Unit records 
received in January 2004 pertain to the veteran's other two 
units; however, none of these official records reflects any 
incidents described by the veteran, other than general 
statements that ground reconnaissance and ambush patrols were 
conducted at times.  On November 5, 1971, a lieutenant (not 
an enlisted man) in the veteran's unit (1st Battalion, 22nd 
Infantry) was wounded after stepping on a mine; but he was 
not killed in this incident and was evacuated for further 
medical treatment elsewhere.  At other times, a few 
individuals were reported as wounded in action (WIA); but the 
veteran is not named among the wounded, and no fatalities as 
described by the veteran are documented in these records.  

In May 2004, the appellant's attorney submitted the 
Individual Deceased Personnel File pertaining to a an 
enlisted man of the veteran's unit (F Troop, 2nd Squadron, 
11th Armored Cavalry Regiment) who was killed in action on 
February 29, 1972, as a result of massive missile fragment 
wounds to the head and upper extremities.  This information 
is available to the general public under the Freedom of 
Information Act.  There has been no assertion by the veteran 
that he was present during or witnessed this incident; this 
individual cannot be the friend of the veteran's who was 
allegedly killed on December 23, 1971; and this cannot be the 
veteran's friend from Jackson, Mississippi, since the home of 
record of this individual was in Tennessee.  

The Board has determined that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy.  Here the Board emphasizes that the 
"clear and convincing evidence" standard of review comes 
into play only once such combat service has been established.  
VA's General Counsel has specifically considered the 
provisions of 38 U.S.C.A. § 1154(b) and has determined that 
the benefit of the doubt is the appropriate standard to be 
used in determining combat status.  See VAOPGCPREC 12-99.  
The Board is also aware of the Court's holding in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), but does not 
find it to be controlling in the present situation where the 
unit records do not reflect or corroborate the specific 
stressor events described by the veteran.  The Board has also 
noted that, on an official VA psychiatric examination in 
February 1991 conducted by a VA psychiatrist very familiar 
with Vietnam combat veterans, the veteran reportedly admitted 
that he never saw combat, never saw the enemy, and was never 
fired upon, although he then went on to claim that he somehow 
participated in several fire fights.  The veteran often 
produces such contradictory statements; but the Board finds 
this admission against his own interests to be more probative 
than his numerous other self-serving and uncorroborated 
statements to the contrary concerning his extensive, but 
uncorroborated, combat service.  

The Board finds the veteran's credibility to be the 
determinative question in this case.  The judiciary has 
considered the question of what is credible and how 
credibility can be refuted.  See, e.g., Indiana Metal Prods. 
v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971), citing Lester v. 
State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963) (credible 
testimony is that which is plausible or capable of being 
believed); State v. Asbury, 187 W. Va. 87, 415 S.E.2d 891, 
895 (W. Va. 1992) (the credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character); Burns v. 
HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago").  In 
determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  

A longitudinal review of the claims files reveals multiple 
factors that lead the Board to conclude the veteran is not 
credible.  The Board begins by noting that the veteran has 
altered his account of the nature and cause of the disability 
for which he claims entitlement to service connection and the 
incidents giving rise to such disability since he initially 
sought benefits in the 1980s.  Notably, in connection with 
his initial VA claim in the early 1980s, and in connection 
with contemporary medical treatment received at that time 
period, the veteran primarily attributed his mental problems 
to his "restriction" while in the Navy, or to exposure to 
chemical fumes, etc.  He claimed problems such as organic 
brain damage and did not report incidents such as being 
wounded by shrapnel or seeing a friend killed.  For many 
years the historical record shows that, when referring to 
Vietnam and any problems associated therewith, the veteran 
complained of the stench in Vietnam, the way veterans were 
treated after the war, or other explanations for his 
symptoms, without identifying any in-service trauma such as 
killing people in Vietnam or seeing a friend killed.  Only 
much later did the veteran abandon his contentions relevant 
to toxic exposure or poor treatment in the Navy and allege 
stressful combat-related experiences in Vietnam.  

As to the veteran's claim of having incurred shrapnel wounds 
to the head, service medical records for all service periods 
consistently note no evidence of injury or abnormality of the 
head and surrounding region.  Further, in both February 1996 
and April 1999, specific searches performed by the USASCRUR 
failed to document that the veteran was wounded in combat, 
and the post-service medical records are negative for any 
objective indication of such a shrapnel injury.  The veteran 
also has claimed that he was wounded coincident with the 
death of his friend.  At one point, he also reported 
additional combat-related injuries to his back and ankle.  
Service records do document a right ankle fracture in 
service, but fail to provide details as to how this injury 
was incurred and do not include any mention of a friend 
having been killed or the veteran's ankle injury having been 
incurred in combat.  The record also contains evidence that 
the veteran was seen and diagnosed with a situational 
reaction, in December 1971; but there is no further comment 
as to the event, if any, leading up to the situational 
reaction.  Records only establish that the veteran was in 
Vietnam at that time, stationed with Company D, First 
Battalion, 22nd Infantry.  

Not only has the veteran altered his account of how his 
friend was killed, but he has reported being unable to 
remember the name of that friend.  Without such information, 
meaningful research concerning that claimed stressor cannot 
be conducted.  Official sources have been unable to 
corroborate the veteran's account of witnessing the death of 
a friend.  The Individual Deceased Personnel File submitted 
in May 2004 does not do so, either.  In this regard, the 
Board notes that in Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), the Court stated that:

[t]he factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible or 
onerous task on appellant.  The duty to 
assist is not always a one-way street.  
If a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining putative evidence.

With respect to the veteran's claimed receipt of the Combat 
Infantryman's Badge and the Purple Heart, service personnel 
records show he did not receive these awards or any 
decorations, medals, badges, commendations, citations or 
campaign ribbons indicative of his participation in combat 
for the period of Vietnam service during which he claims he 
was in combat and exposed to combat stressors.  Although the 
veteran did receive a meritorious unit commendation during 
his final period of service, this was during a peacetime 
service period and, in any case, not the period of service 
during which he claims his combat stressors occurred.  The 
veteran himself later revised his story to explain that he 
did not receive the Combat Infantryman's Badge, but only by 
reason of the short duration of time he was assigned to the 
unit in Vietnam.  He has indicated he removed portions of his 
service medical records and gave his Purple Heart away.  The 
Board finds such assertions to lack credibility and to be 
entirely unsupported by the record.  

The Board also cites the veteran's submission of letters he 
claimed to have written to his mother while in Vietnam in 
1971 and 1972 as indicative of his lack of credibility.  In a 
November 1993 report, the director of the VA Forensic 
Laboratory, reported the results of forensic examinations of 
these letters the veteran submitted to VA in September 1992.  
All but two or three of these letters were determined to be 
fraudulent.  

One letter is written in lead pencil on Army Special Services 
Vietnam stationery.  It is marked "October 5 - 1971 First 
week in Vietnam" in ink.  In the letter the veteran reported 
going to the field on the 12th of the month for 30 days.  In 
a letter annotated "3 weeks in Vietnam" the veteran stated 
that the previous night had been his first ambush patrol, and 
it had rained all night and he was half scared and wet and 
disgusted but would have to get used to it for the next year.  
In a letter annotated "4th week in Vietnam" the veteran 
stated that he was going on reconnaissance patrols day and 
night and hardly ever got any sleep.  He said there were 
mines everywhere and he got scared not knowing when he would 
step on a mine.  He said there were a lot of Viet Cong in the 
area and none of the Vietnamese could be trusted.  He said he 
had a friend from Tennessee (not the individual killed in 
action on February 29, 1972) and felt a little better knowing 
he was not alone.  He said they walked day and night and had 
to find the Viet Cong hiding places and kill them if the Viet 
Cong didn't find them first and kill all of them.  

In the first of the fraudulent letters, dated December 1971, 
the veteran said he was in the hospital in Danang, Vietnam, 
and had gotten scrap metal in the side of his brain.  He said 
he had been on ambush patrol and his best friend stepped on a 
field mine and was killed.  The veteran said his friend was 
going home the next day.  The veteran also said he had a 
nervous breakdown and was flown to Danang by chopper.  He 
said the doctor told him he could have some brain damage and 
it would get worse.  

In a letter dated January 1972, the veteran said he had been 
in the hospital for four weeks and was going to get out of 
the hospital that day.  He said his psychiatrist was giving 
him medicine for his head and nerves.  He said he would have 
to go back to the field and go on more reconnaissance 
patrols.  

In a letter dated February 1972, the veteran said he was with 
the 11th Armored Cavalry, F Troop, and was still a 
reconnaissance scout.  He wrote that his unit had been hit 
hard the previous night while on ambush patrol.  He said his 
unit killed a lot of Viet Cong and that men in his unit were 
killed.  He said they set fire to the village.  

In a letter dated March 1972, the veteran said he was in the 
1st Cavalry and had gotten a court martial because he had 
been charged with trying to grenade his commanding officer; 
he indicated the charges had been dropped.  He did not 
mention any individual in his unit being killed in action on 
or about February 29, 1972.  

The director of the VA Forensic Laboratory reported in 
November 1993 that all except the one letter written in lead 
pencil were submitted to the United States Secret Service, 
Forensic Service Division, Questioned Document Branch, for 
ink examination.  The analysis revealed that the ink used to 
produce the entries on the letter annotated "3 weeks in 
Vietnam" matched an ink formulation which was first 
commercially available in October 1960, and the ink used to 
produce the entries on the letter annotated "4th week in 
Vietnam" matched a formulation first commercially available 
in November 1964.  The Forensic Laboratory director reported 
that one black ball-point ink was used to produce the entries 
found on the letter bearing the date December 1971, the 
letters dated January 1972 and February 1972 and the 
accompanying envelopes as well as the letter bearing the date 
March 1972.  He stated that this black ink was produced only 
during 1987 and again in 1992.  In conclusion, it was 
determined that the letters and envelopes containing this 
black ink were not consistent with having been produced in 
late 1971 or early 1972.  Only the November 1993 report of 
the VA Forensic Laboratory is of record; the relevant Secret 
Service report is not and is not needed since the VA lab 
report completely and comprehensively summarizes its 
findings.  

In statements received in January 1995, the veteran alleged 
that the information contained in the fraudulent letters was 
true despite their not having actually been written in 1971 
or 1972.  The letters that are shown to be legitimate relate 
only that in October and November 1971 the veteran was scared 
and tired and went on reconnaissance patrols.  He recounted 
no specific incidents such as seeing any individuals killed 
or killing any of the enemy in the letters that have been 
deemed legitimate.  In sharp contrast, the letters written in 
the 1990s and falsely submitted as letters written 
contemporary to service, focus on specific incidents such as 
the death of his friend and the February 1972 ambush event 
now asserted by the veteran to have resulted in PTSD.  Based 
on these facts, the Board finds the self-serving assertions 
made by the veteran in the fraudulent letters written many 
years after service to lack any credibility.  

Records do show that F Troop, 2nd Squadron, 11th Armored 
Cavalry Regiment, went on ambushes in January and February 
1972, and that these missions resulted in enemy deaths, to 
include one enemy (not U.S. soldier) casualty on February 17, 
1972.  Although the veteran was stationed with this unit at 
that time period, to include on the date of the 
February 17, 1972, ambush event cited by medical 
professionals as a stressful event giving rise to PTSD, 
whether the veteran participated in any actual ambush event 
is questionable based on the chronology of medical notations 
contained in the service medical records.  Medical entries 
show that the veteran's right ankle was in a cast in January 
and for a portion of February 1972, and that he was on a 
physical profile and limited duty in January and until at 
least February 1, 1972.  Records show that the cast came off 
sometime in February 1972.  The medical entries cited do not 
conclusively show that the veteran was not present at the 
February 17, 1972, ambush; however, when his assertion as to 
such participation, made only in connection with his benefits 
claim decades letter, is considered in conjunction with his 
overall lack of credibility (together with the report of no 
U.S. casualties in the veteran's unit during the week of 
Feb. 13-19, 1972, contrary to the veteran's allegations) the 
Board finds the preponderance of the evidence is against his 
participation in this or other claimed combat events.  

The Board also notes as significant the repeated medical 
suggestions that the veteran lacks credibility with respect 
to his medical presentation.  For instance, a June 1984 VA 
medical record indicates that the veteran had contrived 
events leading to his hospitalization; March 1985 medical 
evidence cites to conscious malingering on the veteran's 
part; and possible malingering was also noted in connection 
with examination of the veteran in September 1986.  

Also contributing to the lack of reliability surrounding the 
veteran's own account of in-service events and his symptom to 
date, is the extensive medical evidence concerning his level 
of intellectual functioning, stated to be below average and 
even characterized (in a September 1982 report and a May 1983 
report of clinical psychology) as having mild mental 
retardation and/or organic brain syndrome.  As early as April 
1982, a VA examiner determined the veteran to be a poor 
historian.  Additionally, his medical records reflect an 
ongoing and severe problem with alcohol abuse.  A review of 
the record shows that the veteran has had numerous periods of 
in-patient treatment for alcohol-related problems, and that 
he has in fact been intoxicated on multiple occasions when 
undergoing treatment or examinations.  The Board finds that 
the history given by the veteran during periods of 
intoxication, and the overall medical findings accompanying 
such periods, are compromised and lack probative value.  

In sum, the Board does not dispute that the veteran's 
reconnaissance MOS and the fact that he served for a period 
in Vietnam raise the possibility of his having engaged in 
combat with the enemy.  Certainly it can be conceded that the 
veteran served in a theater of combat operations or in a 
combat zone.  However, the record contains no probative 
evidence of the veteran's participation in actual combat.  
Official military sources fail to confirm receipt of any 
awards, decorations or medals indicative of combat in 
Vietnam.  Neither service medical nor personnel records show 
that the veteran was wounded in combat (as he asserts), and 
official sources were unable to verify that the veteran ever 
received any combat wounds.  In addition the veteran's 
participation in an unnamed campaign in December 1971 is not 
sufficient, in and of itself, to establish that he engaged in 
combat with the enemy.  See VAOPGCPREC 12-99.  Finally, the 
available unit records and other credible evidence do not 
corroborate the veteran's accounts of various combat-related 
stressors.  

Furthermore, the varying accounts of service events, the 
veteran's inconsistency with respect to identifying the 
stressful events purportedly precipitating his mental health 
problems, and his admission of making false statements and 
submitting false documents render him incredible.  Also, 
whether attributable to alcohol use/intoxication, diminished 
mental capacity, low intelligence and/or simple lack of 
veracity, the veteran has proven to be an unreliable 
historian.  Accordingly, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
did not engage in combat with the enemy, and that there is no 
credible evidence of a stressor event in service.  

The Board will next address the diagnostic component of this 
case.  A review of the record shows that PTSD has been 
offered as a diagnosis, or noted as a historical diagnosis, 
at different points throughout the appeal period.  However, 
to warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and meet the criteria of DSM-IV.  Moreover, the 
diagnosis of PTSD must be based either on a claimant's 
account of events during demonstrated combat status or on 
verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV criteria and no 
probative weight may be assigned to any diagnoses of PTSD 
based on the veteran's noncredible account of combat 
participation or unverified stressors.  

In evaluating the probative value of medical evidence, the 
Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Court has made clear that, "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for post-
traumatic stress disorder."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

The extensive records of postservice VA and private inpatient 
and outpatient treatment, to include records from Humana 
Hospital, Adanta, Dr. Stein, Lake Cumberland, Dr. Winston and 
Dr. Patel, most consistently show diagnoses of alcohol 
dependence and some type of personality disorder, with an 
occasional note of organic brain syndrome and/or mental 
retardation.  Where PTSD is shown as a diagnosis in those 
records, it is offered without specific discussion of the 
DSM-IV criteria and is not based on a verified stressor.  
Often the diagnosis of PTSD is provided based on 
consideration of the veteran's uncorroborated history of 
combat service, or based on consideration of his specific 
account of having witnessed a friend's death or of having 
killed the enemy.  

For instance, records from the Social Security Administration 
(SSA) show that the SSA determined the veteran to be disabled 
from various disabilities, including PTSD.  Notably, SSA 
psychologic and psychiatric testing in September and October 
1986 showed indications of possible malingering by the 
veteran, and the conclusion was that the PTSD picture was not 
clear from that evaluation, especially since that examination 
did not reveal a great deal of anxiety.  Neither that 
September 1986 psychologist nor the October 1986 psychiatrist 
diagnosed PTSD.  The April 1987 SSA decision reflects an 
award of disability benefits based, not on PTSD, but on 
severe alcoholism with intermittent problems with alcoholic 
hallucinosis; mixed personality disorder, mostly involving 
paranoia and anti-social features; mild mental retardation; 
and an atypical anxiety disorder.  Later SSA decisions 
showing a diagnosis of PTSD appear to be based on a review of 
the VA and private records that noted PTSD without specifying 
how the DSM-IV criteria were met and without attribution of 
any PTSD diagnosis to a verified stressor.  

38 C.F.R. § 4.125(a) provides that if the diagnosis of a 
mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(b) provides 
that if the diagnosis of a mental disorder is changed, the 
rating agency shall determine whether the new diagnosis 
represents progression of the prior diagnosis, correction of 
an error in the prior diagnosis, or development of a new and 
separate condition.  If it is not clear from the available 
records what the change of diagnosis represents, the rating 
agency shall return the report to the examiner for a 
determination.  Also required is a current diagnosis.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Thus, in an attempt reconcile the sometimes conflicting 
diagnostic picture, VA has obtained multiple medical 
opinions.  

In June 1989, a VA psychologist reviewed the veteran's claims 
file and noted the veteran's account of having had a friend 
killed in service and having been involved "in a lot of 
combat."  The June 1989 psychologist noted that 
psychological testing revealed symptoms of severe 
psychological distress and that, independent of other 
information, a diagnosis of PTSD was supported by 
psychological testing.  However, this psychologist also 
indicated that the effects of a long history of substance 
abuse had to be taken into account and concluded that the 
fact that the veteran was unable at that time to describe 
specific traumatic events from his military experience 
reduced the likelihood of PTSD as a true diagnosis.  

In July 1989, the veteran also underwent a VA fee-basis 
psychiatric examination.  He reported an incident when a 
friend was killed in Vietnam and died in his arms.  He also 
said he was a scout and was subject to a great deal of 
dangerous activity.  He reported that he lived in fear most 
of the time he was in Vietnam.  The examining physician said 
the veteran answered questions rationally and coherently but 
quite superficially, and offered diagnoses to include PTSD, 
without identifying the specific diagnostic criteria for PTSD 
as having been met.  Also, the only specifically identified 
stressor was the alleged death of the veteran's friend in his 
arms, a stressor that the Board has determined probably did 
not occur.  

In the report of a February 1991 VA psychiatric examination, 
the psychiatrist stated that the veteran tended to want to 
ascribe most of his difficulties to what the veteran called 
PTSD.  The psychiatrist could not elicit a history of 
hypervigilance and noted the veteran did not appear to truly 
experience flashbacks, was unfamiliar with various terms 
typical of Vietnam and, in describing his traumas, the 
veteran exhibited virtually no emotion.  The psychiatrist 
also stated that the veteran's description of the grenade 
wound which allegedly killed his friend was not consistent 
with similar wounds described by medics or other Vietnam 
veterans.  The psychiatrist's clinical assessment after the 
VA examination in February 1991 was alcohol dependence in 
questionable remission; mental retardation; dysthymic 
disorder and factitious disorder, by past history.  Also 
diagnosed were a personality disorder, a learning disability, 
and dyslexia.  The psychiatrist opined that a diagnosis of 
PTSD was not warranted, attributed the veteran's difficulties 
to mental retardation and learning disabilities, and 
indicated that alcohol use had been a complicating factor.  
The examiner concluded that the veteran did not meet many of 
the DSM-IV criteria for a diagnosis of PTSD and questioned 
the credibility of the veteran's purported stressors, 
including the reported the death of his friend.  

In April 1996, a board of two VA experts in PTSD, a social 
worker and a psychiatrist, examined the veteran and 
interviewed both the veteran and his wife.  The examiners 
reviewed the veteran's entire file and provided a detailed 
account of the veteran's complete psychiatric history.  The 
examiners noted that the veteran was first diagnosed with 
PTSD in 1985, but that symptoms had not been documented that 
would substantiate the diagnosis of PTSD at that time.  The 
veteran reported in-service stressful events, to include 
scouting for land mines and the enemy, incurring a head wound 
and having a friend killed.  He also reported killing a lot 
of people while he served in Vietnam.  The examiners noted 
that the veteran had very vague responses to basic 
terminology that combat veterans used in Vietnam, and the 
examiners stated that the fact that the veteran did not know 
the meaning of basic combat terms created great suspicion 
about whether the veteran in fact served in combat at all in 
Vietnam.  The veteran at one point stated that his worst 
experience in Vietnam was the stench.  When asked 
specifically to describe his stressors in Vietnam, he stated 
that he worried a lot about the friend who tripped the land 
mine and was blown up.  The veteran was unable to articulate 
any other specific traumatic events in Vietnam.  He was not 
able to describe any intrusive thinking or recurrent 
intrusive thoughts of any distressing events in particular 
that may have occurred there.  Also, he was unable to talk 
about any particular distressing dreams as a result of his 
service in Vietnam.  He was not able to describe any sense of 
reliving experiences that may have occurred in Vietnam or 
dissociative flashback episodes that might have occurred when 
he was awake or even intoxicated.  The veteran was not able 
to talk about any psychological distress at events that 
symbolize any aspect of potential trauma such as 
anniversaries of events.  He did not talk about any 
persistent avoidance of stimuli associated with any traumatic 
occurrence.  There was no evidence of any numbing of general 
responsiveness regarding incidents that may have occurred in 
Vietnam.

The VA examiners in April 1996 stated that the veteran showed 
no real signs of persistent increased arousal and indicated 
the veteran's sleep problems could be explained by his 
psychiatric diagnoses apart from any PTSD-type of 
symptomatology.  They stated that the veteran did not have 
the irritability baseline and the outbursts of anger that 
were typically seen with combat veterans who have PTSD.  The 
veteran did not exhibit an exaggerated startle response or 
symptoms of hypervigilance often noted with combat veterans 
from the Vietnam era.  When the veteran talked about the 
auditory hallucinations or "voices" that he had 
experienced, these voices were not in any way specifically 
related to his service in Vietnam.  The examiners stated it 
was really critical to note that the veteran gave no real 
emotional description of his entire experience in Vietnam.  
They said he reported having symptoms of PTSD in an almost 
superficial, matter-of-fact way and this was not the pattern 
typically seen in people who do, in fact, have PTSD secondary 
to combat.  

The VA social worker and psychiatrist concluded in April 1996 
that there was no evidence from the medical and military 
records they had reviewed, or from the interview of the 
veteran and his spouse, that the veteran had any of the 
symptoms of PTSD.  They stated that they believed very 
strongly that the veteran did not have PTSD.  The correct 
diagnoses were alcohol dependence, borderline intellectual 
functioning, and mixed personality disorder with primary 
antisocial and borderline features.  Again, the opinions 
obtained in April 1996 recount how the veteran did not meet 
the requisite DSM-IV criteria for a diagnosis of PTSD and 
also questioned the credibility of his symptom presentation 
and stressor accounts.  

In April 2000, the veteran was examined by a VA counseling 
psychologist and a VA staff psychiatrist who reviewed the 
veteran's extensive claims files as well as his VA medical 
records.  He complained of poor sleep due to nightmares, 
depression, suicidal and homicidal thoughts, feelings of 
worthlessness, hearing voices, and avoidance of individuals.  
He reported stressors in the form of serving in combat in 
Vietnam, where he was subject to incoming hostile and 
friendly fire.  He also reported seeing friends killed and 
seeing the bodies of six children who had been shot by U. S. 
soldiers.  The VA examiners in April 2000 did not dispute or 
reject any of the alleged stressor events.  

The VA psychiatrist and psychologist noted the veteran's 
history of extensive treatment for alcoholism, beginning 
while on active duty; and they noted that symptoms of 
alcoholism were present before his service in Vietnam.  They 
further noted that the veteran had a family history 
significant for alcoholism, mental illness and mental 
retardation.  The VA examiners also noted in-service 
treatment for alcohol-related problems and a personality 
disorder, but not for PTSD.  The veteran reported that he had 
discontinued alcohol use in December 1999 and felt better 
since that time.  The examiners remarked that the veteran's 
reported symptoms had been in full or partial remission since 
he had stopped drinking alcohol several months earlier.  

The two examiners reported in April 2000 that the veteran was 
"rather vague in describing his reactions and feelings" 
upon allegedly seeing the six dead children in Vietnam, but 
that his primary feeling was one of disgust.  The examiners 
also noted that the veteran reportedly experienced a normal 
fear reaction to incoming fire, but that he did not describe 
physical reactions to any of his reported stressors.  With 
respect to the specific DSM-IV criteria for a diagnosis of 
PTSD, the examiners allowed that the veteran experienced some 
"disagreeable feelings" in response to the traumatic events 
he had described to them.  They stated, however, that the 
veteran did not persistently re-experience the alleged events 
via recurrent thoughts or dreams, or psychologic or 
physiologic reactivity.  The examiners also determined that 
neither persistent avoidance nor numbing was experienced in 
that the veteran had no inability to recall the events, his 
social interaction was now increasing such as shown by his 
increased attendance at church and that symptoms such as 
avoidance and detachment had lessened with the termination of 
his use of alcohol.  The examiners acknowledged the veteran's 
complaint of insomnia, but noted that his dreams were not all 
of a war-related content, that symptoms such as irritability 
and difficulty concentrating were attributable to alcohol, 
and that the veteran did not experience hypervigilance or a 
startle response.  The examiners concluded that the 
diagnostic criteria for a diagnosis of PTSD were not met in 
the veteran's case and that the veteran's symptoms, including 
psychotic symptoms such as auditory and visual hallucinations 
and suicidal and homicidal thoughts, were most readily 
explainable as symptoms of chronic alcoholism and alcoholic 
hallucinosis.  

The April 2000 VA examiners further stated that there was no 
clear link found between the alleged stressors and current 
symptoms or findings.  They also noted the although the 
veteran has a limited formal education, his "knowledge and 
use of psychiatric terminology and of DSM IV is unusually 
high for any lay person."  The examiners further reported 
that past psychological reports were tainted by apparent 
malingering such that further psychological testing was not 
feasible for this reason.  The examiners opined that the 
veteran's in-service treatment was for alcoholism and a 
personality disorder, not for PTSD or for psychosis, and that 
his first psychiatric hospitalization was nearly two years 
after his last service discharge.  The examiners summarized 
that the veteran's symptoms were much more readily 
attributable to chronic alcoholism and to alcoholic 
hallucinosis than to PTSD.  These examiners also noted the 
veteran's long history of maladaptive behavior which appeared 
to be the result of a long-standing, underlying personality 
disorder.  The examiners stated that the veteran's initial 
alcoholism symptoms presented while on active duty, but prior 
to any combat experience.  The VA examiners in April 2000 
concluded that the evidence pointed toward a diagnosis of 
alcoholism with an underlying mixed personality disorder, 
which by definition had existed prior to service.  

The Board emphasizes that the April 2000 VA examination was 
conducted by two board-certified specialists in their fields, 
and that those individuals reviewed the veteran's complete 
claims files, including medical records citing a diagnosis of 
PTSD.  The Board finds the resulting opinion highly probative 
in that the April 2000 VA examiners identified which PTSD 
diagnostic criteria the veteran did and did not meet under 
DSM-IV, and, significantly, did not dispute the veteran's 
combat status or his alleged exposure to events involving 
actual or threatened death or serious injury or a threat to 
his physical integrity or the physical integrity of others.  
Rather, the examiners considered both parts of Criterion A 
relevant to the existence and sufficiency of a stressor as 
met, and opined the veteran did not warrant a diagnosis of 
PTSD based on his failure to meet criteria B, C and D, and 
specified the ways in which the veteran failed to meet such 
criteria.  

The Board acknowledges arguments at one point put forth by 
the veteran's attorney relevant to the accuracy and 
sufficiency of the April 2000 examination report.  The 
veteran and his attorney have argued that he does, in fact, 
meet the DSM-IV criteria that the April 2000 examiners deemed 
were not met.  Given that neither the veteran nor his 
attorney has been shown to possess a degree of medical 
knowledge rendering them competent to diagnose psychiatric 
disabilities, and particularly in light of the veteran's 
persistent lack of veracity in pursuing this claim, the Board 
finds no basis upon which to discount the medical conclusions 
reached by the April 2000 VA examiners and the majority of 
other evidence of record as to the non-demonstration of 
certain symptomatology.  The veteran's attorney has further 
argued that the April 2000 examination report is not 
probative because the examiners failed to take into 
consideration all of the medical evidence of record, namely 
VA and private outpatient reports and a statement from Dr. 
Patel originating subsequent to the examination date.  The 
Board emphasizes that the April 2000 examination report is 
based on consideration of a longitudinal review of the record 
at that time, and that, as discussed herein below, any 
evidence received subsequent to that time is not more 
probative than the April 2000 examination report when 
considered in conjunction with the entire evidentiary record 
and the veteran's lack of any credibility.  

A review of the entire evidentiary record shows that, in 
brief, available service records do not include any diagnosis 
of PTSD.  Although there is one entry noting a situational 
reaction, reports of medical examination and history 
subsequent to the veteran's Vietnam service in 1971, 
including medical examination at discharge from his final 
service period, show no psychiatric diagnosis.  The Board 
also notes that records of medical treatment and 
hospitalization dated in the early 1980s do not show a 
diagnosis of PTSD.  Also of note are the numerous post-
service private medical records reflecting that PTSD was not 
diagnosed, despite the veteran's ongoing complaints.  Again, 
the most consistent postservice diagnosis was that of alcohol 
abuse or dependence, consistent with the conclusion reached 
by the April 2000 VA examiners.  

As previously noted, although reports prepared by Dr. Winston 
and SSA reports note the veteran to have PTSD, the veteran 
several times appeared intoxicated when being examined, and, 
moreover, the private medical evidence does not address how 
the veteran objectively met the DSM criteria for PTSD, nor 
does it identify a verified stressor to which the diagnosis 
may be attributed.  Further, clinical notes from Dr. Winston 
dated subsequent to the above include notation of the 
veteran's claimed Vietnam stressor complaints and symptoms, 
but, when another physician reviewed these same records in 
August 1991, PTSD was not included in the reported diagnoses.  
Dr. Winston's diagnoses of PTSD in March 1990, and in 
connection with hospitalization in December 1991, appear to 
be based on an uncritical acceptance of the veteran's 
erroneous description of his pertinent history and a reported 
history of having been diagnosed with PTSD.  Dr. Winston does 
not address the veteran's response to the purported stressful 
events or the other DSM criteria addressed in detail in 
several VA examinations of record.  Dr. Winston, himself, in 
a summary dated in February 1995, noted only a history of 
PTSD despite the veteran's contemporary complaints of 
intrusive thoughts of Vietnam, nightmares and other symptoms.  
In later hospital records, Dr. Winston again noted a history 
of PTSD and included PTSD among other diagnoses; however, 
those reports reflect that the veteran had been drinking at 
the time of hospital admission and are, accordingly, 
unreliable.  The Board again stresses that conclusions based 
on examination findings at a time when the veteran had been 
drinking, or when made in connection with hospitalization for 
alcohol intoxication, are of less probative value than 
opinions offered based on a full review of the record and 
consideration of examination findings noted at a time the 
veteran was not under the influence of alcohol.  

Further, to the extent that the veteran has repeatedly 
provided a history of an in-service shrapnel injury, receipt 
of combat awards, prior diagnosis of PTSD, etc., the mere 
transcription of such history by health care providers does 
not turn such statements into competent evidence of combat 
service or verified stressors.  See LeShore v. Brown, 8 Vet. 
App. 406, 410 (1995).  See also Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, 
op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) and 
Pond v. West, 12 Vet. App. 341 (1999) where the appellant was 
himself a physician.  In fact, the medical opinions offered 
based on consideration of the veteran's noncredible 
descriptions of the relevant history lack probative value to 
establish a diagnosis of service-related PTSD.  

The veteran's attorney has cited as probative evidence 
records from Dr. Patel showing diagnoses of PTSD.  Records 
showing evaluation of the veteran by Dr. Patel, in 
association with Lake Cumberland Regional Hospital, do, in 
fact, include diagnoses of PTSD.  These reports of 
hospitalization and evaluation appear to focus on the 
veteran's questionable account of his own history, and on his 
ongoing problems with alcohol, requiring hospitalization on 
multiple occasions.  Dr. Patel later included a notation only 
of "possible PTSD" in several reports, and, in a letter 
cited by the veteran's attorney, noted only that Dr. Winston 
and himself had previously diagnosed PTSD during 
hospitalization periods where the veteran complained of 
distressing recollections of Vietnam.  Dr. Patel has not 
provided any additional support for a diagnosis of PTSD, such 
as objective symptomatology or explanation as to which and 
how the PTSD diagnostic criteria were met.  In addition, Dr. 
Patel did not attribute PTSD to a verified service stressor.  

The initial PTSD diagnosis in the current record is shown in 
connection with evaluations conducted for SSA benefit 
purposes in 1985.  Notably, the psychiatric report includes a 
diagnosis of PTSD despite psychologic testing indicative of 
conscious malingering by the veteran.  Thereafter, the 
veteran consistently reported to physicians that he had been 
diagnosed with PTSD in connection with his prior medical 
treatment.  Even assuming that diagnoses of PTSD based on 
such questionable accounts of the veteran's history are 
medically probative (which they are not), the records 
containing these diagnoses do not include an explanation as 
to how the veteran met each of the DSM-IV PTSD criteria as 
required by 38 C.F.R. § 4.125 and do not link PTSD to a 
verified stressful event of the veteran's service.  
Therefore, they are not as probative as the April 2000 VA 
examination report.  

Consistent with the April 2000 VA examination findings and 
opinion are reports of VA examinations completed in June/July 
1989, February 1991 and April 1996.  As set out in detail 
above, each of those medical reports reflects a full 
consideration of the veteran's reports of stressful in-
service experiences and psychiatric symptoms, but also note 
the veteran's vagueness or his inconsistencies with respect 
to his descriptions of the occurrence and/or impact of such 
claimed traumatic experience.  The medical conclusion reached 
in connection with all of these competent medical 
examinations was that the veteran did not have PTSD, but 
instead had symptoms attributable to alcohol dependence, a 
personality disorder and/or borderline intellectual 
functioning.  

The Board also notes that, subsequent to the April 2000 VA 
examination, the veteran has submitted additional medical 
records which, although they include diagnoses of PTSD, still 
fail to include any discussion of how the veteran met the 
diagnostic criteria of DSM-IV in connection with this 
diagnosis and also fail to identify any specific, verified 
stressor to which the diagnosis may be attributed.  Also, one 
private report, with diagnoses offered by Dr. Patel and dated 
in October 2001, includes note of the smell of alcohol on the 
veteran's breath at the time of evaluation, again calling 
into question the reliability of the veteran's statements at 
that time.  As such, those records are not as probative as 
the report of the April 2000 VA examination discussed above.  

Also recently submitted is a private examination report dated 
in February 2002 and prepared by K. Manges, Ph.D., a forensic 
psychologist.  Dr. Manges attached a resume that shows, in 
part, that he is a Diplomate of the American Academy of 
Experts in Traumatic Stress.  Dr. Manges reported that he had 
reviewed many of the veteran's records and attached a listing 
of the specific reports he had considered.  It would appear 
that he did not review all of the extensive historical 
material contained in the veteran's claims file, which 
includes much of the material previously discussed which 
reflects unfavorably upon the veteran's credibility.  

Dr. Manges reported that the veteran presented with a 
complicated diagnostic picture, occasionally rambling, 
tangential and circumstantial.  In Dr. Manges' opinion, the 
veteran reported various incidents with accuracy for dates, 
but he would continue to talk about related events and 
persons for the dates mentioned unless interrupted, acting as 
though he had an association with the material presented.  
Dr. Manges stated that such made the veteran's presentation 
appear confused, illogical and non-sequential.  Dr. Manges 
stated that such presentation may appear to some mental 
health professionals as a schizo-affective disorder, but 
opined it was instead a reflection of the veteran's obsession 
with events in his past, "...with which he has excellent 
recall and difficulty in incorporating into a more 
appropriate conversation."  Dr. Manges noted the veteran's 
serious abuse of alcohol in the past, but stated that this 
condition was currently in remission.  Dr. Manges opined that 
the veteran's abuse of alcohol, coupled with a fifth grade 
education, would appear to some mental health professionals 
as organic brain syndrome, mental retardation and alcoholism; 
and that, although some element of each of those diagnoses 
was correct, the underlying issue in the veteran's case was 
PTSD.  

Dr. Manges stated as his opinion that the veteran presented 
the elements of PTSD according to DSM-IV.  Specifically, Dr. 
Manges noted the veteran to have experienced a series of 
events of a traumatic nature in which his own life was 
repeatedly threatened, followed by hospitalizations, suicidal 
gestures, a 21-year history of nightmares, flashbacks, 
emotional numbing, diminished interest and/or participation 
in significant activities, feelings of detachment or 
estrangement from others, difficulty falling or staying 
asleep, irritability, anger outbursts, difficulty 
concentrating and hypervigilance.  

Dr. Manges cited a particular (but undocumented and 
unverified) incident, occurring on December 20, 1971, when a 
grenade exploded, killing the veteran's friend and wounding 
the veteran, followed by a psychiatric hospitalization.  The 
veteran denied having any substance abuse problems at that 
time in his life.  Dr. Manges also noted an incident in 
February 1972, when the veteran's life was in danger and 
three North Vietnamese were killed, with the veteran 
responding by overdosing with medication.  This incident is 
also unverified.  Dr. Manges further reported the veteran's 
repeated re-enlistments to, "get back over there and kill as 
many Viet Cong," as he could.  This statement is certainly 
exaggerated, since the veteran did not serve in Vietnam 
during his first enlistment and his reenlistments in 1976 and 
1978 occurred after the U.S forces had withdrawn from 
Vietnam.  

Dr. Manges opined that the veteran demonstrated, "with a 
reasonable degree of psychological certainty a Post Traumatic 
Stress Disorder," as a direct consequence of his experiences 
in Vietnam.  Dr. Manges identified the specific triggers or 
stressors as the veteran's work as a scout and the "February 
17, 1972 encounter" but continued to note that, as the 
veteran "was a participant on multiple ambush patrols and 
the subject of enemy fire on more than one occasion, some of 
his trauma is reflective of these other encounters as well."  
Dr. Manges noted the veteran's attempt to cope with the 
residuals of service traumas through the use of alcohol.  In 
summary, Dr. Manges reported that the veteran's PTSD was due 
to encounters in Vietnam, the major stressors being his 
position as scout driver and the alleged incident on 
February 17,1972; but that, "other encounters including 
being fired upon by the enemy have been melded into memory 
making one almost indistinguishable from another in terms of 
specific stressors."  

Dr. Manges addressed the varied diagnoses provided by other 
mental health practitioners, and noted that there may have 
been a variety of reasons for the differing diagnoses.  He 
stated, 

[d]ependent on his substance abuse at the 
time, dependent on the amount of stress 
he was under, dependent on the events 
that surrounded the timing of his seeing 
the other practitioners...would have made 
[the veteran] appear more florid in his 
delusions or trauma reporting.

Dr. Manges concluded that the situational reaction diagnosed 
while the veteran was in Vietnam was the same as the current 
diagnosis of PTSD.  In an addendum dated in March 2002, Dr. 
Manages clarified that the veteran's PTSD was superimposed on 
a personality disorder that pre-existed service.  

The Board has also carefully considered Dr. Manges 2002 
report, recognizing his credentials with respect to traumatic 
stress cases, as well as the fact that he based his opinion 
on a review of much (if not all) of the relevant medical 
evidence, to include the April 2000 VA medical opinion.  Dr. 
Manges explains the varying diagnostic picture the veteran 
has presented over the years and cites alcohol use as a means 
to cope with his PTSD rather than as the predominant 
diagnostic entity, and further indicates, in essence, that 
the veteran's alcohol use and reactions to stress could 
explain instances where his reporting was more "florid."  
Unlike the April 2000 medical opinion, however, Dr. Manges 
merely cited to other evidence in the record and did not 
address the individual criteria requisite to a PTSD diagnosis 
under DSM-IV or the specific inconsistencies or false 
statements made by the veteran in the course of his 
historical medical treatment with respect to his claimed 
stressors, his military and medical history, or his symptom 
presentation.  

Moreover, Dr. Manges attributed the offered diagnosis of PTSD 
to two stressful incidents, one on December 20, 1971, wherein 
the veteran claims to have been wounded at the same time his 
friend was killed, and the other on February 17, 1972, 
wherein the veteran was on an ambush resulting in the death 
of the enemy.  The veteran's reports of exposure to such 
incidents, has, however, been determined to be noncredible.  
The Board here notes that the December 20, 1971, date is 
particularly questionable as service medical entries show 
that from December 10 and throughout December the veteran was 
in a leg cast, using crutches and on only limited duty due to 
a restricted profile.  Also, the Board again emphasizes that, 
although efforts were made, official sources have been unable 
to verify the death of a friend of the veteran, and he has 
been unable to remember that friend's name.  (The named 
individual killed in action in Vietnam on February 29, 1972, 
does not match the few other specifics given by the veteran 
over the years in describing his stressors, and there has 
been no contention that the veterans witnessed this 
individual's death in combat.)  The evidence of record 
specifically counters the veteran's assertion of having 
incurred a shrapnel wound coincident to the alleged incident 
in December 1971, and there is no credible evidence that the 
veteran participated in any specific ambush attack in 
February 1972 or any other time; the evidence shows only that 
members of his unit went on such ambushes, and they did not 
experience the casualties related by the veteran.  Given the 
veteran's willingness to falsely submit statements and 
documentation in pursuit of this claim for monetary benefits, 
his statements as to individual participation in the 
February 17, 1972, incident and his report of having 
witnessed the death of a friend whose name he cannot recall 
are deemed incredible and such stressors cannot form the 
basis for a diagnosis of service-related PTSD, as they do in 
Dr. Manges' report.  

Although Dr. Manges also asserts that the veteran's general 
MOS and circumstances experienced therein have melded into 
one indistinguishable stressor, his opinion in essence links 
a diagnosis of PTSD to specific stressful experiences that 
have not been corroborated and probably did not occur.  
Furthermore, the veteran's lack of credibility extends to 
negate the probity of his account as to the impact of his 
general MOS on his mental status, particularly when the 
remaining evidentiary record is considered.  Again the Board 
emphasizes the veteran's varying accounts of service events 
and outright false statements made in connection with his 
claim.  Also, the record shows that a number of competent 
medical professionals have considered the veteran's 
assertions, and even accepted his account of combat and/or 
stressful events.  Yet, as discussed above, those examiners 
repeatedly questioned the credibility of the veteran's 
reported response to such alleged stressors.  The Board finds 
the multiple medical opinions specifically assessing the 
unreliability of the veteran's account of in-service events 
and the impact of such on his mental status to be more 
probative than the opinion offered by Dr. Manges without 
discussion of the numerous inconsistencies and proven false 
statements made during the pendency of this claim.  

VA outpatient treatment records dating up to June 2004 are 
also of record.  These records reflect the continuation of 
the flawed initial diagnosis of PTSD, but also indicate that 
recent treatments have concentrated primarily upon chronic 
alcoholism and an unspecified psychosis, both currently in 
remission.  

In light of these circumstances, the Board concludes that the 
preponderance of the medical evidence establishes that the 
veteran does not meet the criteria for a diagnosis of PTSD.  

With respect to whether service connection is warranted for 
any other psychiatric disorder, the Board notes that there is 
no in-service diagnosis of a chronic, acquired psychiatric 
disability; nor is there competent evidence of a psychosis 
within the initial post-service year.  Moreover, there is no 
medical evidence linking a current acquired psychiatric 
disorder, other than PTSD, to service.  The situational 
reaction diagnosed in service was not diagnosed on the 
service separation examination nor has this diagnosis been 
rendered since the veteran's discharge from service.  
Therefore, the Board must conclude that it was an acute 
disorder which resolved prior to discharge without residual 
disability.  Furthermore, the medical evidence shows that the 
veteran's psychotic symptoms have themselves been attributed 
to alcoholism and withdrawal from alcohol use.  Service 
connection has previously been denied for the veteran's 
alcoholism.  

With respect to the veteran's diagnosed personality 
disorder(s), as noted above, personality disorders are not 
diseases or injuries within the meaning of the applicable 
legislation.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  


ORDER

Service connection for a psychiatric disability, including 
PTSD, is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


